                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION
                            No. 4:16-CR-37-1H
                            No. 7:16-CR-98-1H
                            No. 4:18-CV-136-H

BOBBY DESHAWN BAILEY,                       )
     Petitioner,                            )
                                            )                       ORDER
      v.
                                            )
UNITED STATES OF AMERICA,                   )
     Respondent.                            )



      This matter is before the court on petitioner’s pro se motion

to vacate pursuant to 28 U.S.C. § 2255, [DE #76].                     The government

filed a motion to dismiss, [DE #80], to which petitioner responded

by filing a document titled as a motion, [DE #84 (unsigned) #87

(signed)].       This matter is ripe for adjudication.

                                       BACKGROUND

      On August 8, 2016, petitioner pled guilty without a written

memorandum       of   plea   agreement,     to      bank    fraud    and    aiding      and

abetting, in violation of 18 U.S.C. §§ 1344(1) and (2) and 2

(Counts    One    and   Two,     4:16-CR-37-1H).           On   February        13,   2017,

petitioner       pled   guilty    without       a   written     memorandum       of    plea

agreement, to carjacking and aiding and abetting, in violation of

18   U.S.C.      §§ 2119(1)      and   2   (Count        One,   7:16-CR-98-1H);         and

brandishing      a    firearm    during    and      in   relation    to     a   crime    of

violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (Count Two,



          Case 4:16-cr-00037-H Document 106 Filed 06/11/20 Page 1 of 5
7:16-CR-98-1H).       On April 11, 2017, the court sentenced petitioner

to a total term of imprisonment of 144 months. 1                Judgment was

entered on April 18, 2017.         Petitioner did not appeal.

      On    August    2,   2018,   petitioner   filed   the   instant     motion

pursuant to 28 U.S.C. § 2255, [DE #76], in light of Johnson v.

United States, 135 S. Ct. 2551 (2015), Sessions v. Dimaya, 138 S.

Ct. 1204 (2018), and Unites States v. Simms, 914 F.3d 229 (2019) 2

arguing his § 924(c) conviction should be vacated because the

residual clause of § 924(c) is unconstitutionally vague.

                               COURT’S DISCUSSION

      The timeliness of petitioner’s motion is governed by 28 U.S.C.

§ 2255(f)(1). Petitioner’s judgment was entered on April 18, 2017.

[DE #69].       Petitioner did not file an appeal, and therefore his

judgment     became    final   when   the   14-day   appeal   period      expired

following entry of judgment.          Clay v. United States, 537 U.S. 522,

532 (2003); Fed. R. App. P. 4(b)(1)(A)(i); but cf. United States

v. Sanders, 247 F.3d 139, 142 (4th Cir. 2001) (holding judgment

became final on the judgment was entered, that is “the date upon

which he declined to pursue further appellate review.”              The court

notes petitioner’s § 2255 motion was not filed until August 2,



1 Petitioner’s sentencing in case number 4:16-CR-37-1H was held simultaneously

with his sentencing in case number 7:16-CR-98-1H on April 11, 2017. [DE #69
Judgment at 1, 4:16-CR-37-1H and DE #27 at 1, 7:16-CR-98-1H].      One PSR was
created for this sentencing. [DE #56 at 1, 4:16-CR-37-1H]. This court will
cite to Case Number 4:16-CR-37-1H for the remainder of this order.
2 Simms was on appeal but not yet decided at the time of petitioner’s filing.


                                        2

           Case 4:16-cr-00037-H Document 106 Filed 06/11/20 Page 2 of 5
2018,    more      than    one    year   after     the   judgment      became    final.

Petitioner’s § 2255 was signed on July 30, 2018, which was still

in excess of one year from the time his judgment became final.

See Houston v. Lack, 487 U.S. 266, 276 (1988) (holding petitioner’s

“filing” occurs at the time “he delivered [the notice] to the

prison authorities for forwarding to the court clerk.”) (internal

citations omitted).              Petitioner argues his motion to vacate is

timely under 28 U.S.C. § 2255(f)(3) as it was filed within one

year    of   the    Supreme      Court’s   decision      in   Sessions     v.   Dimaya.

However, as discussed below, the holding in Dimaya is inapplicable

to petitioner’s case, therefore, this court need not reach the

issue of retroactive applicability.                    Therefore, this timeliness

argument is without merit.

       However, even if the court construed petitioner’s filing as

timely, petitioner          would    still       not   prevail.     In    the   Johnson

decision, the Supreme Court of the United States invalidated the

residual clause found in 18 U.S.C. § 924(e)(2)(B)(ii), the Armed

Career Criminal Act, (“ACCA”).               Johnson, 135 S. Ct. at 2557.           In

Welch v. United States, 136 S. Ct. 1257, 1265 (2016), the Supreme

Court    held      the    rule    pronounced      in   Johnson    is     retroactively

applicable on collateral review.                   In Dimaya, the Supreme Court

invalidated the residual clause of 18 U.S.C. § 16(b).                      Dimaya, 138

S. Ct. at 1215.           Petitioner filed prior to the Supreme Court’s

ruling in United States v. Davis, 139 S. Ct. 2319, 2323-24 (2019),

                                             3

         Case 4:16-cr-00037-H Document 106 Filed 06/11/20 Page 3 of 5
which invalidated the residual clause of 18 U.S.C. § 924(c)(3)(B).

However, petitioner’s crime of violence, carjacking, is a crime of

violence under 18 U.S.C. § 924(c)(3)(A), the “force clause.”

United States v. Evans, 848 F.3d 242, 244 (2017) (“[T]he carjacking

statute, [18 U.S.C. § 2119] qualifies as a crime of violence under

Section 924(c), because the carjacking statute ‘has as an element

the use, attempted use, or threated use of physical force against

the   person   or    property    of   another.’”)       (citing    18     U.S.C.     §

924(c)(3)(A)).        Accordingly,    petitioner’s       argument       is    without

merit.

                                  CONCLUSION



      For   the     foregoing   reasons,      the     government’s       motion     to

dismiss, [DE #80], is GRANTED.        Petitioner’s motion to vacate, [DE

#76, #87], is DISMISSED.        The clerk is directed to close this case.

      A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."                       28

U.S.C. § 2253(c)(2).         A petitioner satisfies this standard by

demonstrating       that   reasonable       jurists     would     find       that   an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.     Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).          A reasonable jurist would not find

                                        4

         Case 4:16-cr-00037-H Document 106 Filed 06/11/20 Page 4 of 5
this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 10th day of June 2020.



                            ___________________________________
                            Malcolm J. Howard
                            Senior United States District Judge
At Greenville, NC
#35




                                    5

       Case 4:16-cr-00037-H Document 106 Filed 06/11/20 Page 5 of 5
